Citation Nr: 0622171	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-35 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970, from December 1976 to December 1982, and from June 1985 
to July 1987.  This included service in the Republic of 
Vietnam from January 1968 to January 1969 and from June 1971 
to April 1972.  He received a number of awards during his 
military service including the Air Medal during his second 
tour of service in Vietnam.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) in Nashville, Tennessee, which denied service connection 
for post-traumatic stress disorder.  


FINDING OF FACT

The veteran has post-traumatic stress disorder that is the 
result of stressors sustained in combat during his service.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred during active 
military service.  38 U.S.C.A. § 501(a), 1110, 1154(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 
3.304(f), 4.125 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The appellant asserts that service connection is warranted 
for a post-traumatic stress disorder (PTSD).  He asserts that 
he incurred the claimed condition as a result of stressors 
experienced in combat in the Republic of Vietnam.

The Board initially notes that the RO reopened the veteran's 
claim for service connection for PTSD in a rating decision 
dated in November 2001 because new and material evidence had 
been presented.  See 38 C.F.R. § 3.156.  The Board agrees 
with that assessment and will therefore proceed to discuss 
the veteran's claim for service connection for PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Applicable regulations 
provide that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).

The Board notes that the veteran's PTSD was first noted in a 
progress note from MHMR Services for the Concho Valley in 
January 1998, and that he met the criteria for diagnosis with 
PTSD in a VA PTSD screening in August 2002.  His diagnosis 
with PTSD is therefore established.

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Haynes v. Brown, 5 Vet. App. 60, 66 (1993).  If there is 
evidence that the claimant's unit was subjected to certain 
events, then corroboration of every detail of a stressor 
under such circumstances, such as the claimant's own personal 
involvement, is not necessary.  Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

The veteran's service personnel and medical records contain 
sufficient evidence to determine that he engaged in combat 
with the enemy.  The veteran's service personnel records 
showed that he served in the 224th Aviation Battalion (224th 
Avn Bn) in Vietnam from January 14, 1968 to January 6, 1969, 
as a helicopter repairman.  A reply from the United States 
Armed Services Center for the Research of Unit Records 
(USASCRUR) dated in January 2004 showed that a Combat After 
Action Report (COAAR) submitted by the II Field Force Vietnam 
(IIFFV) for the period from January 31 to February 18, 1968, 
documented "several" enemy initiated attacks at Tan Son 
Nhut during the 1968 TET Offensive.  Tan Son Nhut was the 
"documented main base area location" for the 224th Avn Bn 
during that time.  The report documented that there were 657 
enemy body counts.  USASCRUR was unable to locate records 
documenting the veteran's involvement in aircraft incidents 
during the 1968 TET Offensive.  It also noted that USASCRUR 
does not maintain the 1968 Morning Reports submitted by the 
224th Avn Ban.  Moreover, the veteran was awarded the Air 
Medal based on his service in Vietnam beginning in June 1971.  
While this was awarded based on merit, it nevertheless 
supports his claim that he was a helicopter crewman and 
served under combat conditions.  

Based on the foregoing, the Board finds that while the 
evidence may not be conclusive that he served in combat, the 
records are sufficient to at least raise a reasonable doubt 
that he participated in combat.  His statements and testimony 
regarding the claimed stressors must therefore be accepted to 
the extent that they are consistent with the circumstances, 
conditions, and hardships of his service.  See 38 U.S.C.A. § 
1154(b). 

According to a VA PTSD screening from August 2002 he 
encountered traumatic events.  These included having to kill 
someone for the first time approximately ten days to two 
weeks into his first tour.  He was flying a mission to 
extract infantry and was receiving ground fire.  He saw a 
young boy come out of the woods and he turned his M-60 on him 
and killed him.  The veteran stated that he knew for a fact 
he killed approximately five or six people.  Other traumatic 
events included seeing a "sister" helicopter carrying his 
best buddy get blown up and retrieving only his buddy's left 
arm, which was identifiable due to a distinctive wristwatch 
and ring; being involved in at least 4 helicopter crashes 
during the TET Offensive; and seeing a body that had been 
skinned and hung up.  This seems consistent with the 
circumstances of his service as reflected in the unit history 
and the veteran's personnel records. 

The veteran's PTSD was first noted in a progress note from 
MHMR in January 1998.  Since that time it has been diagnosed 
by VA examiners based upon the stressors reported by the 
veteran and his symptomatology, as shown in the VA PTSD 
screening from August 2002.  The Board therefore finds that 
the evidence supports the conclusion that the veteran's PTSD 
is linked to service.  Accordingly, service connection for 
PTSD is granted.


II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) redefined the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In this case, in a letter, dated in October 2005, notified 
the veteran was notified of the VCAA, and of his duties to 
obtain evidence.  As the Board has fully granted the 
veteran's claim for service connection, a detailed discussion 
of the VCAA is unnecessary.  Any failure of VA in fulfilling 
its duties to notify and assist the veteran is essentially 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  




ORDER

Service connection for post traumatic stress disorder is 
granted.  (Prior to assigning a disability evaluation and 
effective date for the award, the RO should provide 
appropriate notice as required by the Court in the recent 
case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


